Case: 18-11583   Date Filed: 05/31/2019   Page: 1 of 5


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11583
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:17-cv-00932-VMC-AAS



DAVID EVERETT JONES,

                                                          Petitioner-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 31, 2019)

Before TJOFLAT, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-11583     Date Filed: 05/31/2019   Page: 2 of 5


      David Everett Jones, a Florida state prisoner proceeding pro se, appeals the

district court’s dismissal of his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, on the grounds that it was untimely. On appeal, Jones argues that

his motion to correct his sentence under Fla. R. Crim Pro. 3.801 resulted in a new

judgment sufficient to trigger a new one-year limitations period for filing his

§ 2254 petition under 28 U.S.C. § 2244(d).

      We “review de novo a district court’s denial of a habeas petition as

untimely.” Chavers v. Sec’y, Fla. Dep’t of Corr., 468 F.3d 1273, 1274 (11th Cir.

2006).

      Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28

U.S.C. § 2254 petitions are governed by a one-year statute of limitations that

begins to run on the latest of four triggering events:

      (A) the date on which the judgment became final by the conclusion of direct
      review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created
      by State action in violation of the Constitution or laws of the United
      States is removed, if the applicant was prevented from filing by such
      State action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly
      recognized by the Supreme Court and made retroactively applicable to
      cases on collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

                                           2
              Case: 18-11583     Date Filed: 05/31/2019    Page: 3 of 5




28 U.S.C. § 2244(d)(1). To determine whether a petition was timely filed within

one year after the conviction became final, the court must determine: (1) when the

prisoner filed the federal collateral petition, and (2) when the prisoner’s judgment

of conviction became final. Adams v. United States, 173 F.3d 1339, 1340-41 (11th

Cir. 1999). The one-year federal limitation period is statutorily tolled during times

in which a properly filed application for state post-conviction relief is pending. 28

U.S.C. § 2244(d)(2). State post-conviction proceedings filed after the expiration of

the AEDPA’s limitation period do not toll or reset the limitation period. Sibley v.

Culliver, 377 F.3d 1196, 1204 (11th Cir. 2004).

      For purposes of determining timeliness under AEDPA, there is one

judgment, comprised of both the underlying conviction and the most recent

sentence authorizing the petitioner’s detention. Insignares v. Sec’y, Fla. Dep’t of

Corr., 755 F.3d 1273, 1281 (11th Cir. 2014). Because the AEDPA’s limitation

provisions focus on the judgment holding the petitioner in confinement, a

resentencing will result in a “new judgment” that effectively restarts the limitation

period. Id.

      However, not all changes to a sentence render an order a “new judgment.”

Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1326 (11th Cir. 2017) (en

banc). In determining whether a new judgment has been entered, the relevant

question is whether the judgment authorizes the petitioner’s confinement, rather
                                          3
               Case: 18-11583     Date Filed: 05/31/2019    Page: 4 of 5


than the magnitude of change in the sentence. Id. at 1326-27. In Patterson, we

held that the petitioner’s original judgment of conviction and sentence of life

imprisonment plus chemical castration was the only judgment allowing the Florida

Department of Corrections to imprison him, and that the subsequent order granting

his motion to correct his sentence to remove the requirement that he undergo

chemical castration was not a new judgment because it imposed no sentence and

gave the Department no authority. Id. at 1326. We explained that the subsequent

order was not transformed into a judgment authorizing the petitioner’s custody

merely due to the fact that the Department of Corrections would have to read both

orders together to determine the scope of his confinement. Id.

      The district court properly dismissed Jones’s § 2254 petition as untimely.

The granting of Jones’s Rule 3.801 motion did not result in a new judgment

sufficient to trigger a new limitations period because the trial court’s order did not

authorize Jones’s confinement, but instead corrected a clerical error regarding the

amount of time-served credit owed to him. See Patterson, 849 F.3d at 1326.

Specifically, the trial court never entered a new judgment or order that authorized

Jones’s confinement after it granted his Rule 3.801 motion. Instead, it amended

the incorrect portion of the original judgment to reflect the correct credit for time-

served calculation, but the portion of the judgment authorizing Jones’s

confinement for two life sentences remained unchanged. Additionally, the trial


                                           4
               Case: 18-11583     Date Filed: 05/31/2019    Page: 5 of 5


court issued a form to the Florida Department of Corrections, directing it to adjust

its records to reflect the new credit for time-served calculation, but that form, like

the amendment to the judgment, also did not authorize Jones’s confinement. Thus,

the only judgment that authorized Jones’s confinement was the original judgment

entered when he was convicted in 2011. See Patterson, 849 F.3d at 1326.

Accordingly, we affirm.

      AFFIRMED.




                                           5